Title: Proposal for the Great Seal of the United States, [before 14 August 1776]
From: Franklin, Benjamin,Jefferson, Thomas
To: 


  On July 4, 1776, Franklin, John Adams, and Jefferson were named as a committee to suggest a seal. Each man proposed designs, and one of Jefferson’s closely resembled Franklin’s. In addition the painter Pierre Du Simitière, who had been called in as a consultant, produced a version of his own. A letter from John Adams of August 14 described the various proposals; hence Franklin’s had been submitted by that time. On the 20th the committee brought in its report; one side of the seal, with the motto E Pluribus Unum, was substantially what Du Simitière had suggested, and the other what Franklin and Jefferson had agreed upon. Congress tabled the report, and not until 1782 was the present seal adopted. All that it retained of the first committee’s handiwork was the Latin motto.
 
[Before August 14, 1776]
Moses standing on the Shore, and extending his Hand over the Sea, thereby causing the same to overwhelm Pharoah who is sitting in an open Chariot, a Crown on his Head and a Sword in his hand. Rays from a Pillar of Fire in the Clouds reaching to Moses, to express that he acts by Command of the Deity.
Motto, Rebellion to Tyrants Is Obedience to God.
